              Case 2:17-po-00108-KJN Document 6 Filed 08/19/21 Page 1 of 1


1

2

3

4

5

6

7

8                          IN THE UNITED STATES DISTRICT COURT

9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,               )   2:17-po-00108-KJN
                                             )
12                      Plaintiff,           )   ORDER TO DISMISS AND RECALL BENCH
                                             )   WARRANT
13         v.                                )
                                             )
14   MIKEL R. RUBINO,                        )   DATE: March 14, 2017
                                             )   TIME: 9:00 a.m.
15                      Defendant.           )   JUDGE: Hon. Kendall J. Newman
                                             )
16                                           )
                                             )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:17-po-00108-KJN is GRANTED.

20         It is further ordered that the bench warrant issued March 27,

21   2017, is recalled.

22         IT IS SO ORDERED.

23
     Dated:     August 19, 2021
24

25

26

27

28

     ORDER TO DISMISS & RECALL           1                       U.S. v. MIKEL R. RUBINO
     BENCH WARRANT
